Appeal by defendant from a judgment of the Supreme Court, Suffolk 'County, rendered April 11, 1969, resentencing him, upon a jury verdict convicting him of rape in the first degree, to an indeterminate term of imprisonment of one day to life. Judgment affirmed. In our opinion the psychiatric report and the hearings held in connection therewith fully satisfied the requirements of section 2189-a of the former Penal Law (see People v. Bailey, 21 N Y 2d 588; People v. McCraw, 33 A D 2d 577). Beldoek, P. J., Christ, Benjamin, Munder and Martuseello, JJ., concur.